Title: From Ward Nicholas Boylston to John Quincy Adams, 15 August 1826
From: Boylston, Ward Nicholas
To: Adams, John Quincy


				
					My Dear & Bereaved Friend
					Princeton Augt 15’’ 1826
				
				I meant to have addressed you, immediately after I heard of your arrival at Quincy, but my health & spirits have been so much affected by the painfull event, which has summond you to the house of mourning, that I have been unequal to it and even now I require greater consolations, than I am able to offer you—But alas? what is left me, it is only the hope that the mantle of my Dear and venerated Friend’s kind affections may be received by, & continued by you to shelter my few declineing days—& I lean with some confidence you will not withhold from me—I had chosen  a text which I read to him and told him, should I survive him a Discourse should be deliverd on the event; with a smile he replied “I might do what I would with his memory when he was gone” I have strictly kept my promise—as a discourse was deliver’d by our Pastor Mr. Clarke, and by the unanimous vote of the church and society, a copy was requested, and is now in press and when out, shall take leave to send you—It has been some consolation to hear by our Friends The Mayor & Mayoress who honor’d us with a short visit last week, that you were well, though occupied in a constant course of engagement that would compel your attention for sometime, but encouraged me to hope that you would honor us with a visit before your return to Washington, & I beg leave to claim your former promise, and rest in hopes to see it fullfilledI see by the news papers that my Dear Friend Mrs Adams has arrived at Quincy; we beg you to make our affectionate regards to her, with our earnest solicitations that she would honor us with her company and spend as much time as she can bestow upon us—the Air will Contribute to the confirmation of her health and a great retirement, which I think it must necessarily require from the Bustle & fatigue, she has so long suffer’d at Washington, we also wish to be favor’d with the company of Miss Hellen & your neice if with you, likewise of any your Friends Mr. G W. Mr. J A & Mr Chs Adams,—we have three Beds in the House and two Master Rooms in the Farm House fitted up expressly for the accomodation of our Friends, and never used for any other purpose, that they may be as well lodged as if in the mansion House—The Devotion of all we possess, you will find exerted to make your & Mrs Adams, and family’s sejour agreeable—The season is not so far advanced as it was when Mrs Adams last honor’d us with a visit, and as the Heat of Dog-days are always oppressive in the vicinity of Boston you will all find relief by being here—I have been very impatient to get yours & Mrs. Adams’s portraits finish’d—Mr Stewarts last excuse to me, was, that he could not finish yours before you gave him another sitting; if it be so I am persuaded you will not refuse him—I have been urgeing him again & again thro’ the agency of Mr J P Davis, who last week wrote me Mr Stewart was both sick and Dilatory, and had not done any thing more to either than when I last saw them; If so I very much fear he will do little more to them this season—I am now going to write to Mr J P Davis to offer him one Hundred Dollars in addition to the 600$ which has lain idle a year; distinctly appropriated for that purpose, and apart from any other fund—If he should die before he finishes them, I see some difficulties that may arrise to frustrate all my hopes.—Mrs Boylston beg leave to offer her best respects to you, and in reiterateing our unfeignd expressions of affectionate regards to Mrs Adams and also our kind remembrances to Judge and Mrs Adams & their family, likewise to your Son’sWith every sentiment of perfect / affection I am ever / your obliged Friend & relative
				
					Ward Nichs Boylston
				
				
			